Case: 15-13695    Date Filed: 11/28/2016   Page: 1 of 3


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-13695
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 2:15-cv-14194-RLR



EDWARD EUGENE KING,

                                                            Petitioner-Appellant,

                                    versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                         Respondents-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (November 28, 2016)

Before TJOFLAT, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                Case: 15-13695        Date Filed: 11/28/2016       Page: 2 of 3


       Edward Eugene King, proceeding pro se, appeals from the dismissal of his

28 U.S.C. § 2254 habeas corpus petition as an unauthorized second or successive

collateral attack. After review, 1 we affirm the district court’s dismissal.

       A state prisoner who wishes to file a second or successive habeas corpus

petition must move the appropriate court of appeals for an order authorizing the

district court to consider such a petition. See 28 U.S.C. § 2244(b)(3)(A). We may

grant such authorization only if the proposed petition contains claims premised on

either (1) “a new rule of constitutional law, made retroactive to cases on collateral

review by the Supreme Court, that was previously unavailable,” or (2) a “factual

predicate” that “could not have been discovered previously through the exercise of

due diligence” and that, “if proven and viewed in light of the evidence as a whole,

would be sufficient to establish by clear and convincing evidence that, but for

constitutional error, no reasonable factfinder would have found the applicant guilty

of the underlying offense.” Id. § 2244(b)(2)(A), (B). Absent such an order, the

district court is obligated to dismiss a successive petition, as the district court lacks

subject matter jurisdiction to entertain the motion. Hubbard v. Campbell, 379 F.3d
1245, 1247 (11th Cir. 2004).

       The district court did not err by denying King’s § 2254 petition as

impermissibly successive. See 28 U.S.C. § 2244(b) (providing, subject to two

       1
         Whether a petition for a writ of habeas corpus is second or successive is a question we
consider de novo. Stewart v. United States, 646 F.3d 856, 858 (11th Cir. 2011).
                                                2
              Case: 15-13695     Date Filed: 11/28/2016   Page: 3 of 3


exceptions, that “[a] claim presented in a second or successive habeas corpus

application under section 2254 . . . shall be dismissed”). Both King’s initial § 2254

petition and his current § 2254 petition challenged the September 30, 2003,

judgment pertaining to his Florida convictions for first-degree murder, aggravated

assault, and armed burglary of a dwelling. See Insignares v. Sec’y, Florida Dep’t

of Corr., 755 F.3d 1273, 1279 (11th Cir. 2014) (stating the phrase “second or

successive” applies to habeas petitions, not to the claims they raise). Though King

purports to raise new claims, the bar to successive applications is not claim-

specific. See id. Lastly, though § 2244 provides an exception for claims that rely

on newly discovered evidence, such claims may be brought only after this Court

has granted authorization to do so. 28 U.S.C. § 2244(b)(2)(B)(i), (b)(3)(A).

Because King failed to obtain authorization from this Court to pursue his claims,

the district court did not err by dismissing them for want of jurisdiction. See

Hubbard, 379 F.3d at 1247.

      AFFIRMED.




                                          3